Citation Nr: 1703456	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon individual
unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to an effective date prior to July 6, 2012 for the award of
entitlement to special monthly compensation (SMC) based on the loss of use of a
creative organ.

4.  Whether there was clear and unmistakable error (CUE) in the March 3, 2010, rating decision that granted entitlement to service connection for erectile dysfunction with a non-compensable evaluation.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to October 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2012, December 2012, and April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

In a December 2014 decision, the Board, in pertinent part, denied a compensable rating in excess of 10 percent for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 memorandum decision, the Court set aside the part of the Board's decision that addressed PTSD and remanded the matter for further proceedings consistent with the Court's memorandum decision.  The case is once again before the Board.  

The issues of entitlement to an increased rating for PTSD and for a TDIU are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 6, 2012 CUE claim constitutes an informal claim for special monthly compensation based on loss of use of a creative organ. 

2.  Entitlement to SMC based on the loss of use of a creative organ was not established prior to July 6, 2012.

3.  There are no documents or communications of record dated prior to July 6, 2012  that may be liberally construed as a claim for SMC based on the loss of use of a creative organ.

4.  The record shows that correct facts, as they were known at the time, were before the RO during the March 2010 rating decision; the record does not establish that the RO incorrectly applied statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error. 

5.  At the time of the March 2010 rating decision, there was a tenable basis for the RO's decision to not infer and grant a claim of SMC based on the loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 6, 2012, for the assignment of SMC based on the loss of use of a creative organ are not met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.350 (a)(2)(i), 3.400 (2016).

2.  Clear and unmistakable error of fact or of law in the March 2010 rating decision is not established.  38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that August 2012 VCAA notice letters provided adequate preadjudicatory notice to the Veteran with regard to his claim for SMC.  

The Board finds that additional notice is not necessary to address the appeal for an earlier effective date.  Effective date claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist the veteran and of his concomitant responsibilities in the development of claims involving such downstream issues is not required when the veteran was provided adequate VCAA notice following receipt of the original claim.  VAOPGCPREC 8-2003.  

Service records, VA and private treatment records, and VA examinations, and lay statements are of record.  The Board finds that the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the VA claims folder.  The Court has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  

The Court has held that the provisions of the VCAA do not apply to a claim based on an allegation of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  The Court held that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Id. at 178.  As such, an allegation of CUE does not represent a "claim" but rather is a collateral attack on a final decision.  The provisions of the VCAA, therefore, are not applicable to the adjudication of the issue of CUE in a prior final decision.  

Earlier Effective Date for Special Monthly Compensation

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350 and 3.352.  The rate of SMC varies according to the nature of the veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114 (k). Additional levels and provisions of SMC are provided at 38 U.S.C.A. § 1114 (l), (m), (n), (o), (p), (r), (s), and (t).

SMC is payable for anatomical loss or loss of use of one or more creative organs.  Loss of a creative organ will be shown by acquired absence of one or both testicles.  38 C.F.R. § 3.350 (a)(1) (2016).  Loss of one testicle will be established when examination by a board finds that: (a) the diameters of the affective testicle are deduced to one third of the corresponding diameters of the paired normal testicle, or (b) the diameters of the affective testicle are reduced to one-half or less of the corresponding normal testicle and there is an alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle.  If neither conditions (a) or (b) are met, loss of use may be established when a biopsy, recommended by a board genitourologist and accepted by the Veteran establishes the absence of spermatozoa.  38 C.F.R. § 3.350 (a)(1)(a)-(c).  

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2016); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p) (2016).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155 (a).

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1 (p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The mere presence of a disability does not establish an intent on the part of a Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

In a September 2013 statement, the Veteran's representative contends that an earlier effective date prior to July 6, 2012 is warranted for the grant of SMC based on loss of use of a creative organ.  The Veteran and representative have essentially asserted that SMC should be granted effective January 21, 2010, the date he was granted service connection for erectile dysfunction. 

The record shows that the Veteran submitted a claim for service connection for diabetes mellitus on January 21, 2010.  A diagnosis of erectile dysfunction, secondary to type II diabetes mellitus, was provided during a February 2010 VA examination.  The Veteran identified no treatment for erectile dysfunction at the time of the examination.  The examination report noted, with respect to the diabetes mellitus evaluation, that all complaints and symptoms and their frequency were mentioned above.  The report also provided, "If loss of use of a creative organ is an issue, the symptoms are mentioned.  If not, they are not mentioned."  

A March 2010 rating decision granted service connection for erectile dysfunction effective January 21, 2010, the date of the claim for service connection for associated diabetes mellitus.  

There are no documents of record which identify a claim for SMC for loss of use of a creative organ dated prior to July 6, 2012.  Aside from the February 2010 VA examination, which identified a diagnosis of erectile dysfunction, no medical records were received prior to July 6, 2012 which addresses the loss of use of a creative organ or erectile dysfunction.  On July 6, 2012, the RO received a letter from the Veteran's representative asserting clear and unmistakable error in a March 2010 rating decision for failure to grant special monthly compensation on account of loss of use of a creative organ.  Subsequent to that claim, the Veteran was afforded a VA genitourinary examination on November 15, 2012, and based on evidence provided during the November 2012 examination, he was granted SMC based on the loss of use of a creative organ effective July 6, 2012.    

After review of all the lay and medical evidence, the Board finds that the July 6, 2012 CUE claim constituted the earliest informal claim for SMC based on loss of use of a creative organ.  The Board finds that this was the earliest communication received that could be construed as a new formal or informal claim for SMC based on loss of use of a creative organ. 

The Board next finds that the later November 2012 VA examination is the earliest evidence for which it is factually ascertainable that the criteria for SMC based on loss of use of a creative organ are met.  SMC is provided under 38 U.S.C.A. § 1114  (k) if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  During the November 2012 examination, the Veteran reported no erections at all, and identified having total impotence.  Such a disability picture was deemed by the RO to be sufficient to establish loss of use of a creative organ for SMC purposes.  See 38 U.S.C.A. 
§ 1114k; 38 C.F.R. § 3.350 (a).

Based on the above, the Board finds that the evidence of record reveals that an informal claim for SMC based on loss of use of a creative organ was received on July 6, 2012, and the earliest factually ascertainable date that the Veteran was entitled to SMC based on loss of use of a creative organ is November 15, 2012.  Entitlement to SMC based on the loss of use of a creative organ was not established prior to July 6, 2012.  

The Board finds that there is no earlier communication or action evidencing intent to apply for, or a belief in entitlement to SMC. See 38 C.F.R. §3.400.  While the Veteran's representative contends that an effective date of January 21, 2010 is warranted for the award of SMC based on loss of use of a creative organ, the Board finds that the January 2010 claim for service connection makes no mention of loss of use of a creative organ or even erectile dysfunction and cannot be reasonably construed as a claim for SMC. While erectile dysfunction was first diagnosed during a February 2010 VA examination, there was no indication from the examination report that the Veteran's erectile dysfunction satisfied the criteria for loss of use of a creative organ as defined under 38 C.F.R. § 3.350 (a)(1) (a)-(c), i.e. the acquired absence of one or both testicles, or absence of spermatozoa.  For these reasons, the Board finds that an effective date prior to July 6, 2012 is not warranted for the award of SMC based on the loss of use of a creative organ.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107 (b) regarding benefit of the doubt, however, as the preponderance of the evidence is against the Veteran's appeal for an earlier effective date, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

CUE Law and Analysis

To establish a valid CUE claim, a claimant must show that there was an error in the prior adjudication of the claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992). CUE is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claimant must assert more than mere disagreement with how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996). When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra. 

To determine whether CUE is present in a prior determination, a claimant must show that: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. App. 52 (1996).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or law, that when called to attention of later reviewers, compels a conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a) (2016).  For the purpose of authorizing benefits, the rating or other adjudicative decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

The Veteran and his representative contend that there was CUE in the March 2010 rating decision that granted entitlement to service connection for erectile dysfunction with a non-compensable evaluation based on the failure to grant SMC based on loss of use of a creative organ.  In June 2012 and September 2013 statements, the Veteran's representative contends that the RO erred by failing to grant SMC based on loss of use of a creative organ in that decision, and contends that a claim for SMC should have been inferred.  

The record shows that correct facts, as they were known at the time, were before the RO during the March 2010 rating decision; the record does not establish that RO incorrectly applied statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error.  A February 2010 VA examination diagnosed erectile dysfunction, however, the Veteran indicated that he did not receive treatment for erectile dysfunction, and the examination report provided that, "If loss of use of a creative organ is an issue, the symptoms are mentioned.  If not, they are not mentioned."  Medical evidence and statements associated with the record at the time of the March 2010 rating decision do not otherwise identify findings related to erectile dysfunction or loss of use of a creative organ. 

The Board finds that at the time of the March 2010 rating decision, there was a tenable basis for the RO's decision to not infer and grant a claim of SMC based on the loss of use of a creative organ.  In this case, loss of use of a creative organ was not mentioned in the February 2010 VA examination, and the RO had a tenable basis for finding that it was not an issue as the examination report indicated that such findings would be reported if they were present.  Loss of use of a creative organ is specifically defined for the purposes of SMC under 38 C.F.R. § 3.350 (a)(1) as the acquired absence of one or both testicles.  The criteria for establishing such loss of use describes reduction in testicle size, or absence of spermatozoa was established by biopsy.  See 38 C.F.R. § 3.350 (a)(1)(a)-(c).  At the time of the March 2010 rating decision, the evidence of record demonstrated that the Veteran had erectile dysfunction; however, evidence did not establish the acquired absence of one or both testicles, the reduction in size of one or both testicles, or the absence of spermatozoa to warrant an inference of loss of use of a creative organ.  

Based on the absence of findings related to loss of use of a creative organ in the February 2010 VA examination report and elsewhere at the time of the March 2010 rating decision, the Board finds that there was no CUE in the failure to infer a claim for SMC.  While reasonable minds could differ on the weighing of the evidence and the conclusions reached, "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Because the Board finds that there was not CUE error in the RO's failure to infer a claim for SMC based on loss of use of a creative organ in the March 2010 decision, there was, similarly, no CUE in the RO's failure to grant a claim for SMC based on loss of use of a creative organ.  

For these reasons, the Board finds that the March 2010 rating decision did not contain CUE with respect to the failure to infer a claim for SMC or award SMC based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k).


ORDER

The claim for an effective date prior to July 6, 2012, for the assignment of SMC based on loss of use of a creative organ is denied.

Reversal of the March 2010 rating decision on the basis of clear and unmistakable error is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In a November 2016 statement, the Veteran's representative contends that the Veteran's PTSD prevents him from maintaining any kind of substantial, gainful employment and contends that a higher rating is warranted for PTSD.  He noted that the Veteran's last VA examination was conducted over five years ago in March 2011, and has requested that he be afforded a contemporaneous VA PTSD examination to address the current state of his disability, citing Caffrey.  In order to afford the Veteran every benefit of the doubt, the Board finds that an updated VA examination is warranted to assess the current severity of PTSD. 

As a determination on the Veteran's claim for an increased rating for PTSD could substantially affect the TDIU claim on appeal, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, the Board finds that the evidence of record does not do not clearly address whether the combination of the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment. 

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  The Veteran is currently service-connected for PTSD, type II diabetes mellitus with hypertension and erectile dysfunction, left upper extremity carpal tunnel syndrome, and right upper extremity carpal tunnel syndrome.  In light of the foregoing, the Board finds that a VA opinion should be obtained to address whether unemployability due to service-connected disabilities is demonstrated.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an updated VA psychiatric examination to address the current severity of service-connected PTSD.  All indicated studies or testing should be conducted.  The VA examiner should specifically address the effect of the Veteran's service-connected PTSD on his occupational functioning in the examination report.

2.  The AOJ should obtain a medical opinion to determine the current effect of the Veteran's service-connected disabilities (PTSD, type II diabetes mellitus with hypertension and erectile dysfunction, and left and right upper extremity carpal tunnel syndrome) on his employability.  An additional examination is not required; however, if the examiner finds that an examination is necessary to provide an opinion, one should be afforded to the Veteran.  The record must be made available to the examiner(s). 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment as a result of the combined effect of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached. 

3. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


